                Case 6:20-bk-01483-KSJ         Doc 61     Filed 06/29/21     Page 1 of 1




                             UNITED STATES BANKRUPTCY COURT
                                   Middle District of Florida
                                       Orlando Division



IN RE:                                                         Case No:      6:20-bk-01483-KSJ

TERESA ELIZABETH GULINO


                                             Debtor /          Chapter 13




    Notice of Withdrawal of Motion to Dismiss for Failure to Maintain Timely Plan Payments

   Laurie K. Weatherford, Chapter 13 Trustee, hereby withdraws the Motion to Dismiss for Failure to
Maintain Timely Plan Payments filed February 10, 2021 (Document No. 53).


     I HEREBY CERTIFY, that a true and correct copy of the foregoing was served upon the parties
listed below by first-class U.S. Mail, postage prepaid or by Electronic Notification through the Court’s
ECF System at the e-mail address registered with the Court, on this 29th day of June, 2021.


Debtor - Teresa Elizabeth Gulino, 10333 Hart Branch Circle, Orlando, FL 32832
Debtor's Attorney - Kenneth D Herron Jr, Herron Hill Law Group, 135 W Central Blvd,Ste 480,
Orlando, FL 32801



                                                                    /S/ LAURIE K. WEATHERFORD
                                                                    Chapter 13 Trustee
                                                                    Stuart Ferderer
                                                                    FL Bar No. 0746967
                                                                    Ana DeVilliers
                                                                    FL Bar No. 0123201
                                                                    Attorney for Trustee
                                                                    PO Box 3450
                                                                    Winter Park, FL 32790
                                                                    Telephone: 407-648-8841
                                                                    Facsimile: 407-648-2665
                                                                    E-mail: info@c13orl.com
